Requestor: John L. Kirkpatrick, Esq., Village Attorney Village of Fort Plain P.O. Box 350 Fort Plain, New York 13339
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a village board of trustees may provide by resolution that adjoining property owners are liable for the costs of sidewalk repairs or whether a local law subject to a public hearing is required in order to enact such a provision.
Under section 6-622 of the Village Law, the board of trustees may grade, pave or repave a street in the village wholly at the expense of the village, wholly at the expense of the owners of adjoining land or partly at the expense of each. The term "street" has been found to include sidewalks (Lyman v Village of Potsdam, 228 N.Y. 398 [1920]; People vLieberman, 32 Misc. 2d 741 [1961]; 1987 Op Atty Gen [Inf] 95). Repairs to a sidewalk, therefore, are governed by section 6-622 of the Village Law. Under that provision the costs of sidewalk repair may be assessed against the property which adjoins the sidewalk. The improvement of a street, as described in section 6-622, may be authorized by the board of trustees by resolution (Village Law, § 6-612). Under section 6-622, before any street is graded or paved, wholly or partly at the expense of the owners of adjoining land, a public hearing must be held. The cost of the improvement is to be assessed in proportion, as nearly as possible, to the benefit which each lot or parcel will derive from the improvement (id., § 6-622).
We note that a village also is authorized to enact a local law providing for the improvement of sidewalks at the expense of adjoining property owners (Municipal Home Rule Law, §§ 10[1][i] and [ii][a][8], [9-a]). All local laws are subject to a public hearing (id., § 20).
We conclude that a village board of trustees, acting under the provisions of the Village Law, may enact a resolution subject to a public hearing providing for the improvement of sidewalks solely at the expense of adjoining property owners.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.